NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


VANDIE A. ADAMS,                   )
                                   )
           Appellant,              )
                                   )
v.                                 )            Case No. 2D20-1213
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed September 16, 2020.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Hillsborough County; Christopher C.
Nash, Judge.


PER CURIAM.


              Affirmed.


NORTHCUTT, BLACK, and SMITH, Concur.